OPINION — AG — (1) IF THE BOARD OF COUNTY COMMISSIONERS OF TILLMAN COUNTY FINDS IT NECESSARY " TO ACCEPT EASEMENTS OR TO ACQUIRE EASEMENTS BY PURCHASE " OVER THE LAND OF A PRIVATE PERSON FOR THE CONSTRUCTION OF " A DRAINAGE DITCH IN PART ALONG THE SECTION LINE AND IN PART " OVER THE LAND COVERED BY SUCH EASEMENT IN ORDER TO PROVIDE DRAINAGE FOR A COUNTY ROAD, THE BOARD MAY PURCHASE SAID EASEMENT AND CONSTRUCT SAID DRAINAGE DITCH BY EXPENDITURE OF AVAILABLE " COUNTY ROAD FUNDS " AND THAT THIS WOULD BE TRUE EVEN THOUGH SAID DITCH MAY INCIDENTALLY PROVIDE DRAINAGE FOR OTHER LAND OF THE PERSON FROM WHOM SAID EASEMENTS WERE PROCURED. (2) THE BOARD OF COUNTY COMMISSIONERS IS NOT AUTHORIZED TO ENTER INTO AN AGREEMENT WITH THE OWNER OF THE LAND BY EITHER A DONATED OR PURCHASED EASEMENT, " TO KEEP, MAINTAIN AND OPERATE SAID DITCH FOR A NUMBER OF YEARS OR IN PERPETUITY " CITE: 19 O.S.H. 3, 19 O.S.H. 339, 69 O.S.H. 44 (FRED HANSEN)